          Case 2:20-cv-00188-MPK Document 34 Filed 05/18/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

 JUSTIN CUMMINGS, Individually and                  Case No. 2:20-cv-00188-MPK
 for Others Similarly Situated,

                  Plaintiffs,                       COLLECTIVE ACTION
 v.                                                 PURSUANT TO 29 U.S.C. § 216(b)

 MASER CONSULTING, P.A.,

                  Defendant.                        CLASS ACTION
                                                    PURSUANT TO FED. R. CIV. P. 23



           ORDER IMPLEMENTING FEDERAL RULE OF EVIDENCE 502(d)

        1.      No Waiver by Disclosure. This Order is entered pursuant to Rule 502(d) of the
Federal Rules of Evidence. Subject to the provisions of this Order, if a party (the “Producing
Party”) discloses information in connection with the pending litigation, that the Producing Party
thereafter claims to be protected by the attorney-client privilege and/or trial preparation material
protection (“Protected Information”), the disclosure of that Protected Information will not
constitute or be deemed a waiver or forfeiture in this or any other federal, state, arbitration, or any
other proceeding of any claim of privilege or protection as trial preparation material that the
Producing Party would otherwise be entitled to assert with respect to the Protected Information
and its subject matter.
        2.       Notification Requirements; Best Efforts of Receiving Party. A Producing Party
must promptly notify the party receiving the Protected Information (the “Receiving Party”), in
writing that it has disclosed the Protected Information without intending a waiver by the disclosure.
The notification by the Producing Party shall include as specific an explanation as possible why
the Protected Information is covered by the attorney-client privilege and/or constitutes trial
preparation material. Upon such notification, the Receiving Party must, unless it contests the claim
of attorney-client privilege or protection as trial preparation material in accordance with paragraph
(3), promptly (a) notify the Producing Party that it will make best efforts to identify and return,
sequester or destroy (or in the case of electronically stored information, delete) the Protected
Information and any reasonably accessible copies it has and (b) provide a certification that it will
cease further review, dissemination and use of the Protected Information. For purposes of this
Order, Protected Information that has been stored on a source of electronically stored information
that is not reasonably accessible, such as backup storage media, is sequestered. If such data is
retrieved, the Receiving Party must promptly take steps to delete or sequester the restored
Protected Information.

        3.     Contesting Claims of Privilege or Protection as Trial Preparation Material.
If the Receiving Party contests the claim of attorney-client privilege or protection as trial
preparation material, the Receiving Party must, within fourteen (14) days of receipt of the
notification referenced in Paragraph (2), provide written notice of the reciving party’s
            Case 2:20-cv-00188-MPK Document 34 Filed 05/18/20 Page 2 of 2



disagreement. The Parties shall thereafter meet and confer in an attempt to resolve the dispute.
The Parties shall treat the information as privileged or protected unless and until the Parties agree
otherwise or the Court determines the information is not privileged or protected. Should the
Parties be unable to resolve the dispute, the receiving party shall have twenty-one (21) days from
the final meet and confer effort to file a motion for in camera review of the disputed document(s)
and to seek a ruling on the privilege status of such document(s).

        4.     Stipulated Time Periods. The parties may stipulate to extend the time periods set
forth in subparagraphs (2) and (3).

        5.     Burden of Proving Privilege or Protection as Trial Preparation Material. The
Disclosing Party retains the burden, upon challenge pursuant to Paragraph (3), of establishing the
privileged or protected nature of the Protected Information.

       6.      In Camera Review. Nothing in this Order limits the right of any party to petition
the Court for an in camera review of the Protected Information.

         7.     Voluntary and Subject Matter Waiver. This Order does not preclude a party from
voluntarily waiving the attorney-client privilege or trial preparation material protection. The
provisions of Federal Rule of Evidence 502(a) apply when the Disclosing Party uses or indicates
that it may use information produced under this Order to support a claim or defense.

       8.       Rule 502(b)(2). The failure to take reasonable steps to prevent the disclosure shall
not give rise to a waiver of the privilege.

       9.      Other Clawback and Confidentiality Obligations. This Order does not affect or
rescind any Clawback Agreement or Order governing protection of confidential information to
which the parties have otherwise agreed.

       10.      Severability. The invalidity or unenforceability of any provisions of this Order
shall not affect the validity or enforceability of any other provision of this Order, which shall
remain in full force and effect.


                                              BY ORDER OF COURT:




cc:    All counsel of record




                                                 2
